DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 06/27/2022, with respect to rejection of claims 1-20 on the ground of nonstatutory double patenting, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The independent claims, as amended, are now rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 12 of U.S. 10,950,043 B1, and in view of Waggoner et al (U.S. 10,743,003 B1), see below. The dependent claims are also rejected.
Applicant’s arguments, with respect to rejection of claims 1- 20 under 35 U.S.C. 102 and 103, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The independent claims, as amended, are now rejected under 35 U.S.C. 103 as being unpatentable over Venshtain et al (U.S. Pub. 2019/0045157 A1, already of record), and in view of Waggoner et al (U.S. 10,743,003 B1). The dependent claims also remain rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, and 4-20 of U.S. 10,950,043 B1, and in view of Waggoner et al (U.S. 10,743,003 B1). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious variants of the corresponding conflicting claims as shown in the table below.

17/181885
 10,950,043 B1
1. A computer-implemented method, comprising: 
under the control of one or more computer systems configured with executable instructions, 
receiving a plurality of images of an object; 
receiving a request to view the object portrayed from a first arbitrary view; 
determining a first subset of the plurality of images; 
creating a plurality of alpha masks based at least in part on the plurality of images; 































creating a first synthetic image portraying the object from the first arbitrary view using at least the first subset of the plurality of images;
predicting, that a second arbitrary view will be requested at a future time, after the portrayal of the object from the first arbitrary view;
 pre-fetching a second subset of the plurality of images different from the first subset, based at least in part on the prediction that the second arbitrary view will be requested; and 





creating a three-dimensional object mesh structure based at least in part on the plurality of images and the plurality of alpha masks.
1. A computer-implemented method, comprising: 
under the control of one or more computer systems configured with executable instructions,
capturing a plurality of images of an object, the plurality of images portraying the object from a respective plurality of captured views; 


creating a plurality of alpha masks based at least in part on the plurality of images, an alpha mask indicating whether individual pixels are associated with the object; 
creating a three-dimensional object mesh structure based at least in part on the plurality of images and the plurality of alpha masks, the three-dimensional object mesh structure representing the object in three dimensions; modifying the three-dimensional object mesh structure based at least in part on a projection of the three-dimensional object mesh structure onto one or more of the plurality of alpha masks; 
receiving a request to view the object portrayed from a first arbitrary view, the first arbitrary view differing from views in the plurality of captured views; 
determining a subset of the plurality of captured views based on the first arbitrary view; determining a first subset of the plurality of images corresponding to the subset of the plurality of captured views and a subset of the plurality of alpha masks corresponding to the subset of the plurality of captured views; 
loading, into memory of a mobile device, the first subset of the plurality of images and the subset of the plurality of alpha masks;
 creating a first synthetic image portraying the object from the first arbitrary view, the first synthetic image based at least in part on a weighted composite of the first subset of the plurality of images, respective weights being determined for individual images of the first subset of the plurality of images, in the weighted composite;
 loading, into the memory of the mobile device, a second subset of the plurality of images different from the first subset of the plurality of images for use in creating a second synthetic image portraying the object from a second arbitrary view, based at least in part on a determination that the second arbitrary view will be requested after the portrayal of the object from the first arbitrary view; and displaying, on the mobile device, the first synthetic image overlaying the three-dimensional object mesh structure.
1,7,16
1,6,12
2,8,17
1,7,13
3,9,18
2,8,14
4,13,19
4,9,18
5,20
5,10
6
11
10
17
11
15
12
16
14
19
15
20

It is seen that the conflicting claim 1 recites all limitations of the instant claim 1, except for “predicting, that a second arbitrary view will be requested at a future time, after the portrayal of the object from the first arbitrary view; pre-fetching a second subset of the plurality of images different from the first subset, based at least in part on the prediction that the second arbitrary view will be requested”. Waggoner et al discloses such an additional feature (column 3, lines 24-29; column 5, lines 31-45). The instant claim 1 is an obvious variant of conflicting claim 1, in view of Waggoner et al. The instant claims 7 and 16 are obvious variants of the instant claim 1. The conflicting claims 6 and 12 are obvious variants of the conflicting claim 1. All other claims are in the similar natures. Therefore, the instant claims and the conflicting claims are not patentably distinct from each other.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9, 12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Venshtain et al (U.S. Pub. 2019/0045157 A1, already of record), and in view of Waggoner et al (U.S. 10,743,003 B1).
Regarding claim 1, Venshtain et al teaches a computer-implemented method (paragraph [0026]), comprising: 
            under the control of one or more computer systems configured with executable instructions (paragraph [0040]), 
               receiving a plurality of images of an object (Fig. 1, 106, 102; paragraphs [0092], [0093], “the respective VDCs 106 are capturing both video and depth data of the presenter 102”; “Each of the VDCs 106 is capturing such video and depth data of the presenter 102 from their own respective vantage point at the presenter location 104.” Paragraph [0409]); 
              receiving a request to view the object portrayed from a first arbitrary view (paragraph [0411], “At step 2306, HMD 112 identifies a user-selected viewpoint for the shared geometry 1040.”); 
              determining a first subset of the plurality of images (paragraph [0411], “At step 2308, HMD 112 calculates time-synchronized visible-vertices lists, again on a per-shared-frame-rate-time-period basis, from the vantage point of at least each of the camera assemblies that is necessary to render the 3D persona 116 based on the user-selected viewpoint that is identified in step 2306.”); 
              creating a plurality of alpha masks based at least in part on the plurality of images (Figs. 16, 23; paragraphs [0201], [0410], “At step 1604, PSS 202 obtains 3D meshes of the presenter 102 at the shared frame rate, and such 3D meshes are time-synchronized with the video frames of each of the 3 raw video streams 208 such that 3D mesh x is time-synchronized with frame x in each raw video stream 208.” Paragraphs [0307]-[0309], descriptions of the alpha masks and merging persona with the alpha masks); 
               creating a first synthetic image portraying the object from the first arbitrary view using at least the first subset of the plurality of images (paragraphs [0415]-[0416], [0309], “At step 2312, the HMD 112 renders the viewpoint-adaptive 3D presenter persona 116 of the subject (e.g., of the presenter 102) using the geometric information from the visible-vertices lists that the HMD 112 calculated in step 2308 and the color-pixel information identified for such vertices in step 2310.”); 
               pre-fetching a second subset of the plurality of images different from the first subset (paragraph [0411], steps 2306, 2308, with different user-selected viewpoints, see Figs. 27-29.); and 
               creating a three-dimensional object mesh structure based at least in part on the plurality of images and the plurality of alpha masks (Figs. 16, 23; paragraphs [0201], [0410], “At step 1604, PSS 202 obtains 3D meshes of the presenter 102 at the shared frame rate, and such 3D meshes are time-synchronized with the video frames of each of the 3 raw video streams 208 such that 3D mesh x is time-synchronized with frame x in each raw video stream 208.” Paragraphs [0307]-[0309], descriptions of the alpha masks and merging persona with the alpha masks).
However, Venshtain et al does not teach predicting, that a second arbitrary view will be requested at a future time, after the portrayal of the object from the first arbitrary view; pre-fetching a second subset of the plurality of images different from the first subset, based at least in part on the prediction that the second arbitrary view will be requested. 
Waggoner et al, in the same field of endeavor, teaches predicting, that a second arbitrary view will be requested at a future time, after the portrayal of the object from the first arbitrary view; pre-fetching a second subset of the plurality of images different from the first subset, based at least in part on the prediction that the second arbitrary view will be requested (column 3, lines 24-29; column 5, lines 31-45, “The virtual reality device may predict that the user will continue to rotate left within the virtual room. Thus, the virtual reality device may continue to decode base layers and enhancement layer(s) for the faces of the cube that will be in view from the user's anticipated location/perspective(s) within the virtual room." "Logic 212 of client device 202 may selectively download frames of the video fragments from content service 204 and store the frames in memory 214 (or buffer). In one implementation, a predictive model predicts views most likely to be viewed next by the user.”). The combination of Venshtain et al, and Waggoner et al would result the claimed subject matter. The combination may be implemented by adding the predictive model of Waggoner et al into the image rendering of Venshtain et al. The rationale of the combination may be use of known technique to improve similar devices (methods, or products) in the same way, as MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Venshtain et al, and Waggoner et al to obtain the claimed features. 
Regarding claim 2, Venshtain et al teaches further comprising: displaying, on a mobile device, the first synthetic image overlaying the three-dimensional object mesh structure (paragraphs [0416], “If the HMD 112 is rendering the 3D persona in a given frame based on two camera-assembly perspectives, the HMD 112 may first render the submesh associated with the visible-vertices list of the first of those two camera-assembly perspectives and then overlay a rendering of the submesh associated with the visible-vertices list of the second of those two camera-assembly perspectives. Serial render-and-overlay sequence could be used for any number of submeshes representing respective parts of the subject.”).  
Regarding claim 3, Venshtain et al teaches the method further comprising: receiving a second request to view the second arbitrary view of the object; determining the second subset of the plurality of images based on the second arbitrary view, wherein the second subset of the plurality of images includes at least one image in the first subset of the plurality of images; and loading, into memory of the mobile device, images in the second subset of the plurality of images and not in the first subset of the plurality of images (see claim 1 above, with different user-selected viewpoints, see Figs. 27-29.).
Regarding claim 5, Venshtain et al teaches further comprising: generating a weighted composite of the first subset of the plurality of images, respective weights being determined for individual images of the first subset of the plurality of images, in the weighted composite, wherein the weights for the individual images in the first subset of the plurality of images are determined at least in part based on visibility of a reference point in the individual images (paragraphs [0418], [0421]-[0426], “In cases where the HMD 112 determines that a given vertex is visible from two different perspectives, the HMD 112 may carry out a process that is known in the art as texture blending, projective texture blending, and the like. In accordance with that process, the HMD 112 may render that vertex in a color that is a weighted blend of the respective different color pixels that the HMD 112 projected on to that same 3D location in the shared geometry 1040 from however many camera-assembly perspectives are being blended in the case of that given vertex.”).
Regarding claim 6, Venshtain et al teaches wherein the plurality of object images include pose information, the pose information comprising: a camera location component including a three-dimensional description of a location associated with a capturing camera for individual object images; and a camera orientation component including a three-dimensional description of an orientation for the capturing camera for individual object images (Figs. 9-10, and related descriptions: camera locations in the 3-D coordinates; paragraph [0151], camera orientations).  
Regarding claim 7, Venshtain et al teaches a system (Figs. 1-2,6), comprising: 
              at least one processor (Fig. 6, 604); 
              memory including instructions that, when executed by the at least one processor (Fig. 6, 606,608), cause the system to: 
              receive a plurality of images of an object (Fig. 1, 106, 102; paragraphs [0092], [0093], “the respective VDCs 106 are capturing both video and depth data of the presenter 102”; “Each of the VDCs 106 is capturing such video and depth data of the presenter 102 from their own respective vantage point at the presenter location 104.” Paragraph [0409]); 
              receive a request to view the object portrayed from a first arbitrary view (paragraph [0411], “At step 2306, HMD 112 identifies a user-selected viewpoint for the shared geometry 1040.”); 
              create a plurality of alpha masks based at least in part on the plurality of images (Paragraph [0307], the alpha masks, the mask value for persona is 1, otherwise 0.); 
              determine a first subset of the plurality of images (paragraphs [0412]-[0414], “At step 2308, HMD 112 calculates time-synchronized visible-vertices lists, again on a per-shared-frame-rate-time-period basis, from the vantage point of at least each of the camera assemblies that is necessary to render the 3D persona 116 based on the user-selected viewpoint that is identified in step 2306.”; “only computes visible-vertices lists from the vantage points of those camera assemblies 1024 that will be needed to render the 3D persona from the perspective of the user-selected viewpoint that is identified in step 2306. In many cases, only two such visible-vertices lists are needed.”); 
              load, into memory of a mobile device, the first subset of the plurality of images (paragraph [0414], “At step 2310, HMD 112 projects the vertices from each visible-vertices list that it calculated in step 2308 on to video pixels (color-data pixels from RGB video cameras 1102 of camera assemblies 1024) from the respective vantage points of the camera assemblies 1024 that are associated with the visible-vertices lists calculated in step 2308”. Loading to memory is inherent.); 
              create a first synthetic image portraying the object from the first arbitrary view using at least the first subset of the plurality of images (paragraphs [0415]-[0416], “At step 2312, the HMD 112 renders the viewpoint-adaptive 3D presenter persona 116 of the subject (e.g., of the presenter 102) using the geometric information from the visible-vertices lists that the HMD 112 calculated in step 2308 and the color-pixel information identified for such vertices in step 2310.”); 
             load, into the memory of the mobile device, a second subset of the plurality of images different from the first subset (paragraph [0411], steps 2306, 2308, with different user-selected viewpoints, see Figs. 27-29.); and 
               create a three-dimensional object mesh structure based at least in part on the plurality of images and the plurality of alpha masks (Figs. 16, 23; paragraphs [0201], [0410], “At step 1604, PSS 202 obtains 3D meshes of the presenter 102 at the shared frame rate, and such 3D meshes are time-synchronized with the video frames of each of the 3 raw video streams 208 such that 3D mesh x is time-synchronized with frame x in each raw video stream 208.” Paragraphs [0307]-[0309], descriptions of the alpha masks and merging persona with the alpha masks). 
However, Venshtain et al does not teach to predict, that a second arbitrary view will be requested at a future time, after the portrayal of the object from the first arbitrary view; load a second subset of the plurality of images different from the first subset, based at least in part on the prediction that the second arbitrary view will be requested. 
Waggoner et al, in the same field of endeavor, teaches to predict, that a second arbitrary view will be requested at a future time, after the portrayal of the object from the first arbitrary view; load a second subset of the plurality of images different from the first subset, based at least in part on the prediction that the second arbitrary view will be requested (column 3, lines 24-29; column 5, lines 31-45, “The virtual reality device may predict that the user will continue to rotate left within the virtual room. Thus, the virtual reality device may continue to decode base layers and enhancement layer(s) for the faces of the cube that will be in view from the user's anticipated location/perspective(s) within the virtual room." "Logic 212 of client device 202 may selectively download frames of the video fragments from content service 204 and store the frames in memory 214 (or buffer). In one implementation, a predictive model predicts views most likely to be viewed next by the user.”). The combination of Venshtain et al, and Waggoner et al would result the claimed subject matter. The combination may be implemented by adding the predictive model of Waggoner et al into the image rendering of Venshtain et al. The rationale of the combination may be use of known technique to improve similar devices (methods, or products) in the same way, as MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems as shown in Venshtain et al, and Waggoner et al to obtain the claimed features. 
Regarding claim 8, Venshtain et al teaches wherein the memory further includes instructions that, when executed by the at least one processor, cause the system to: display, on the mobile device, the first synthetic image overlaying the three-dimensional object mesh structure (paragraphs [0416], “If the HMD 112 is rendering the 3D persona in a given frame based on two camera-assembly perspectives, the HMD 112 may first render the submesh associated with the visible-vertices list of the first of those two camera-assembly perspectives and then overlay a rendering of the submesh associated with the visible-vertices list of the second of those two camera-assembly perspectives. Serial render-and-overlay sequence could be used for any number of submeshes representing respective parts of the subject.”).  
Regarding claim 9, Venshtain et al teaches wherein the memory further includes instructions that, when executed by the at least one processor, cause the system to: receive a second request to view the second arbitrary view of the object; and determine the second subset of the plurality of images based on the second arbitrary view, wherein the second subset of the plurality of images includes at least one image in the first subset of the plurality of images; and loading, into memory of the mobile device, images in the second subset of the plurality of images and not in the first subset of the plurality of images  (see claim 7 above, with different user-selected viewpoints, see Figs. 27-29.).
Regarding claim 12, Venshtain et al teaches wherein the memory further includes instructions that, when executed by the at least one processor, cause the system to: determine that one or more pixels are within an object border based at least in part on the plurality of alpha masks; and modifying the first synthetic image based at least in part on determining that the one or more pixels are within the object border (paragraphs [0307]-[0308], “the removal of background pixels (or the extraction of pixels that represent the subject, or "user extraction") is performed using "alpha masks" which identify the pixel locations belonging to a desired persona (e.g., user).”).  
Regarding claim 15, Venshtain et al teaches wherein the memory further includes instructions that, when executed by the at least one processor, cause the system to: load, into memory of the mobile device, at least one image of the first subset of the plurality of images before receiving the request to view the object from the first arbitrary view (Fig. 23, step 2302 is before 2306. Loading into memory is inherent.).  
Regarding claim 16, Venshtain et al teaches a non-transitory computer readable medium, having stored thereon instructions that, when executed by a processor (paragraph [0040], memory, instruction, processor, etc.), cause the processor to:
             receive a plurality of captured views of an object (Fig. 1, 106, 102; paragraphs [0092], [0093], “the respective VDCs 106 are capturing both video and depth data of the presenter 102”; “Each of the VDCs 106 is capturing such video and depth data of the presenter 102 from their own respective vantage point at the presenter location 104.” Paragraph [0409]); 
              receive a request to portray a first arbitrary view of the object (paragraph [0411], “At step 2306, HMD 112 identifies a user-selected viewpoint for the shared geometry 1040.”); 
              determine a first subset of the plurality of captured views (paragraph [0411], “At step 2308, HMD 112 calculates time-synchronized visible-vertices lists, again on a per-shared-frame-rate-time-period basis, from the vantage point of at least each of the camera assemblies that is necessary to render the 3D persona 116 based on the user-selected viewpoint that is identified in step 2306.”); 
              create a plurality of alpha masks based at least in part on the plurality of captured views (Figs. 16, 23; paragraphs [0201], [0410], “At step 1604, PSS 202 obtains 3D meshes of the presenter 102 at the shared frame rate, and such 3D meshes are time-synchronized with the video frames of each of the 3 raw video streams 208 such that 3D mesh x is time-synchronized with frame x in each raw video stream 208.” Paragraphs [0307]-[0309], descriptions of the alpha masks and merging persona with the alpha masks); 
               create a first rendering portraying the object from the first arbitrary view using at least the first subset of the plurality of captured views (paragraphs [0415]-[0416], [0309], “At step 2312, the HMD 112 renders the viewpoint-adaptive 3D presenter persona 116 of the subject (e.g., of the presenter 102) using the geometric information from the visible-vertices lists that the HMD 112 calculated in step 2308 and the color-pixel information identified for such vertices in step 2310.”); 
              pre-fetch a second subset of the plurality of captured views different from the first subset (paragraph [0411], steps 2306, 2308, with different user-selected viewpoints, see Figs. 27-29.); and 
               create a three-dimensional object mesh structure based at least in part on the plurality of captured views and the plurality of alpha masks (Figs. 16, 23; paragraphs [0201], [0410], “At step 1604, PSS 202 obtains 3D meshes of the presenter 102 at the shared frame rate, and such 3D meshes are time-synchronized with the video frames of each of the 3 raw video streams 208 such that 3D mesh x is time-synchronized with frame x in each raw video stream 208.” Paragraphs [0307]-[0309], descriptions of the alpha masks and merging persona with the alpha masks).
However, Venshtain et al does not teach to predict, that a second arbitrary view will be requested at a future time, after the portrayal of the object from the first arbitrary view; pre-fetch a second subset of the plurality of images different from the first subset, based at least in part on the prediction that the second arbitrary view will be requested. 
Waggoner et al, in the same field of endeavor, teaches to predict, that a second arbitrary view will be requested at a future time, after the portrayal of the object from the first arbitrary view; pre-fetch a second subset of the plurality of images different from the first subset, based at least in part on the prediction that the second arbitrary view will be requested (column 3, lines 24-29; column 5, lines 31-45, “The virtual reality device may predict that the user will continue to rotate left within the virtual room. Thus, the virtual reality device may continue to decode base layers and enhancement layer(s) for the faces of the cube that will be in view from the user's anticipated location/perspective(s) within the virtual room." "Logic 212 of client device 202 may selectively download frames of the video fragments from content service 204 and store the frames in memory 214 (or buffer). In one implementation, a predictive model predicts views most likely to be viewed next by the user.”). The combination of Venshtain et al, and Waggoner et al would result the claimed subject matter. The combination may be implemented by adding the predictive model of Waggoner et al into the image rendering of Venshtain et al. The rationale of the combination may be use of known technique to improve similar devices (methods, or products) in the same way, as MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the instructions as shown in Venshtain et al, and Waggoner et al to obtain the claimed features. 
Regarding claim 17, Venshtain et al teaches wherein the instructions further cause the processor to: display, on a mobile device, the first rendering overlaying the three-dimensional object mesh structure (paragraphs [0416], “If the HMD 112 is rendering the 3D persona in a given frame based on two camera-assembly perspectives, the HMD 112 may first render the submesh associated with the visible-vertices list of the first of those two camera-assembly perspectives and then overlay a rendering of the submesh associated with the visible-vertices list of the second of those two camera-assembly perspectives. Serial render-and-overlay sequence could be used for any number of submeshes representing respective parts of the subject.”).  
Regarding claim 18, Venshtain et al teaches wherein the instructions further cause the processor to: receive a second request to view the second arbitrary view of the object; determine the second subset of the plurality of captured views based on the second arbitrary view, wherein the second subset of the plurality of captured views includes at least one view in the first subset of the plurality of captured views; and load, into memory of the mobile device, captured views in the second subset of the plurality of captured views and not in the first subset of the plurality of captured views (see claim 16 above, with different user-selected viewpoints, see Figs. 27-29.).
Regarding claim 20, Venshtain et al teaches wherein the instructions further cause the processor to: generate a weighted composite of the first subset of the plurality of captured views, respective weights being determined for individual views of the first subset of the plurality of captured views, in the weighted composite, wherein the weights for the individual views in the first subset of the plurality of captured views are determined at least in part based on visibility of a reference point in the individual views (paragraphs [0418], [0421]-[0426], “In cases where the HMD 112 determines that a given vertex is visible from two different perspectives, the HMD 112 may carry out a process that is known in the art as texture blending, projective texture blending, and the like. In accordance with that process, the HMD 112 may render that vertex in a color that is a weighted blend of the respective different color pixels that the HMD 112 projected on to that same 3D location in the shared geometry 1040 from however many camera-assembly perspectives are being blended in the case of that given vertex.”).
Claims 4, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Venshtain et al, and in view of Waggoner et al, as applied to claims 1, 7, and 16 above, and further in view of Memo et al (U.S. Pub. 2018/0322623 A1, already of record).
Regarding claims 4, 13, and 19, the combination of Venshtain et al and Waggoner et al remains as applied to claims 1, 7, and 16 above, respectively. Venshtain et al also teaches further comprising: generating a weighted composite of the first subset of the plurality of images, respective weights being determined for individual images of the first subset of the plurality of images, in the weighted composite, as in claim 4; or wherein the memory further includes instructions that, when executed by the at least one processor, cause the system to: generate a weighted composite of the first subset of the plurality of images, respective weights being determined for individual images of the first subset of the plurality of images, in the weighted composite, as in claim 13; or  wherein the instructions further cause the processor to: generate a weighted composite of the first subset of the plurality of captured views, respective weights being determined for individual views of the first subset of the plurality of captured views, in the weighted composite, as in claim 19 (Figs. 28-29, paragraphs [0425]-[0426]). However, the combination does not explicitly teach wherein the weights for the individual images/views in the first subset of the plurality of images/captured views are determined at least in part based on a cosine of the angle between respective individual captured views and the first arbitrary view.
Memo et al, also in the same field of endeavor, teaches wherein the weights for the individual images/views in the first subset of the plurality of images/captured views are determined at least in part based on a cosine of the angle between respective individual captured views and the first arbitrary view (paragraph [0127], “the value of the image synthesized at a pixel is proportional to the cosine of the angle between the normal vector of the surface at the point seen by that pixel and the associated viewing direction”). In view of Memo et al, Venshtain et al may be modified to use the projection of the images based on a cosine of the angle between the respective individual captured views and the arbitrary view, instead of assigning a rough percentage for each captured image as in Figs. 28-29. Such a modification may produce a more accurate result. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods, systems, and instructions as shown in Venshtain et al, Waggoner et al, and Memo et al, wherein the weights for the individual images/views in the first subset of the plurality of images/captured views are determined at least in part based on a cosine of the angle between respective individual captured views and the first arbitrary view, for a more accurate result.
Regarding claim 14, the combination of Venshtain et al, Waggoner et al, and Memo et al suggests the system of claim 13, wherein the memory further includes instructions that, when executed by the at least one processor, cause the system to: determine a change in position or orientation of the mobile device; modify the weights for individual images in the first subset of the plurality of images based on the change in position or orientation of the mobile device; create a second synthetic image based at least in part on the modified weights; and display, on the mobile device, the second synthetic image (see Venshtain et al: Figs. 27-29, changing viewpoints).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Venshtain et al, and in view of Waggoner et al, as applied to claim 7 above, and further in view of Racine (U.S. 9,501,415 B1, already of record).
Regarding claim 10, the combination of Venshtain et al and Waggoner et al remains as applied to claim 7 above. Venshtain et al also teaches wherein the memory further includes instructions that, when executed by the at least one processor, cause the system to: receive a request to view the second arbitrary view of the object (Figs. 25-29, different viewpoints). However, the combination does not explicitly teach to evict, from memory of the mobile device, at least one image based at least in part on the request to view the second arbitrary view of the object.
Racine, also in the same field of endeavor, teaches adding image to, and evicting image from, memory or cache (column 3, lines 54-57, “The decoded images are then added to the L2 cache 108. In one embodiment, as decoded images are getting added to the L2 cache 108, the existing images are being removed (evicted) from the L2 cache 108.”). As Venshtain et al, and Racine are combined, one would obtain to evict, from memory of the mobile device, at least one image based at least in part on the request to view the second arbitrary view of the object. That is, the existing images associated with the first arbitrary view are removed from the memory as to view the second arbitrary view of the object is requested. Memory/cache management is commonly practiced in the field. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems as shown in Venshtain et al, Waggoner et al, and Racine by including to receive a request to view a second arbitrary view of the object, and evict, from memory of the mobile device, at least one image based at least in part on the request to view the second arbitrary view of the object, since memory/cache management is commonly practiced in the field.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Venshtain et al, and in view of Waggoner et al, as applied to claim 8 above, and further in view of Kim et al (U.S. Pub. 2011/0148875 A1, already of record).
Regarding claim 11, the combination of Venshtain et al and Waggoner et al remains as applied to claim 8 above. However, the combination does not explicitly teach wherein the memory further includes instructions that, when executed by the at least one processor, cause the system to: project the three-dimensional object mesh structure onto the first synthetic image; and modify the first synthetic image based on the projection of the three-dimensional object mesh structure onto the first synthetic image.
Kim et al, also in the same field of endeavor, teaches projecting the three-dimensional object mesh structure onto the synthetic image (paragraphs [0053], [0078], “The shape estimating unit 60 compares a multi-viewpoint composite image, which is generated by projecting appearance information of a geometric mesh structure modified on the basis of posture information on the skeletal structure onto the multi-viewpoint image, with the multi-viewpoint image, corrects the geometric appearance information according to an error therebetween, and estimates the appearance information of the 3D model.”). Venshtain et al also teaches modifying the mesh (paragraphs [0251]-[0253]) and eventually modifying the synthetic image. The combination of Venshtain et al, and Kim et al would result the claimed subject matter. The combination may be implemented as following. Using the unmodified mesh to produce the synthetic image as in Venshtain et al, modifying the mesh as in Venshtain et al, projecting the modified mesh onto the synthetic image as in Kim et al, then eventually obtaining a modified synthetic image. The rationale of the combination may be use of known technique to improve similar devices (methods, or products) in the same way, as MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems as shown in Venshtain et al, Waggoner et al, and Kim et al, wherein the memory further includes instructions that, when executed by the at least one processor, cause the system to: project the three-dimensional object mesh structure onto the first synthetic image; and modify the first synthetic image based on the projection of the three-dimensional object mesh structure onto the first synthetic image.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613